DETAILED ACTION
Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
In the previous Office action dependent claim 2 was were objected as being dependent upon a rejected based claim, and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In response applicants have amended claim 1 to include the limitations of claim 2.
Regarding claim 1 and its dependent thereof, the prior of record, specifically Pearson et al. (US 2008/0284651), Lee et al. (US 2012/0019408), and Yokoyama et al. (US 2015/0311589) discloses an antenna section that is configured to radiate radio waves based on fed electrical power; a plate dielectric member that is provided so that the radio waves radiated from the antenna section passes through the plate dielectric member, a filter portion that is provided to the dielectric member and includes a plurality of band transmission portions arranged along a scanning direction, the plurality of band transmission portions being configured to respectively transmit radio waves within different specific transmission frequency bands.
However, none of the prior art cited alone or in combination provides the motivation to teach a power feeding section that is configured to feed the electrical power to the antenna section and is configured to set specific frequency bands included in the respective specific transmission frequency bands to set radiation bands and sequentially change a frequency of the radio waves radiated from the antenna section to frequencies within the respective set radiation bands, wherein the plurality of band transmission portions respectively include a plurality of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648